Title: To Thomas Jefferson from James Lyle, 22 August 1808
From: Lyle, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Manchester Augt. 22d 1808
                  
                  I was honored with yours of the 7th. of June, and am sorry indeed that it is not convenient for you to make me a payment at this time, I expected a very considerable one, and still hope you will have it in your power to assist me. I formerly mentioned our Companies had fallen in my debt, and that my dependance was on your Instalments for reimbursment; as I want the money for my own private affairs it doubles my distress. Let me entreat you to assist me with as large a payment as you can.
                  Interest, it is true is a compensation, when the principal is not wanted, but it is far otherwise with me. I want the money to preserve my credit, and pay the debts I owe and am pressed for the payment of. and cannot do this without your assistance. I have no doubt of your earnest wish and desire being to have the whole affair between us finished, and I trust it will soon be in your power to have this done.   Since I wrote you last, I have not seen, nor, heard from Ned Bolling.
                  It is true many complain of the Embargo, every individual finds where the shoe pinches. I have suffered, and am now suffering much by it, but I chearfully submit, beleiving it is intended for the best, of which you are the proper Judge. Obedience to the Laws is the duty of every one. I hope you will be able to preserve peace with both the Land, and Sea Monsters. I meddle little with politicks. but I am sorry you mean to resign the helm of State. As you are the best Judge of the proper person to take hold of it, I hope your choice will succeed. With great Regard I am 
                  Your Most hume Servt.
                  
                     James Lyle 
                     
                  
                  
                     necessity must please my excuse for troubling you with my affairs at a time when you may be perplexed with those of State
                  
               